
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1624
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2010
			Mr. Farr (for
			 himself, Mr. Baird,
			 Mr. Blumenauer,
			 Ms. Bordallo,
			 Mrs. Capps,
			 Ms. Edwards of Maryland,
			 Mr. Faleomavaega,
			 Mr. Honda,
			 Mr. Jones,
			 Ms. Lee of California,
			 Mr. Moran of Virginia,
			 Mr. Pierluisi,
			 Mr. Thompson of California,
			 Mr. Wu, Ms. Wasserman Schultz,
			 Mr. Doggett,
			 Ms. Woolsey,
			 Mr. George Miller of California, and
			 Mr. McDermott) submitted the following
			 resolution; which was referred to the Committee on Natural
			 Resources
		
		RESOLUTION
		Recognizing the 40th anniversary of the
		  Coastal States Organization, and for other purposes.
	
	
		Whereas the Coastal States Organization, also known as
			 CSO, in 2010 is celebrating its 40th anniversary representing the Governors of
			 the Nation’s 35 coastal States, commonwealths, and territories on issues
			 related to the sound management of coastal, ocean, and Great Lakes
			 resources;
		Whereas the CSO was created by a resolution, endorsed
			 unanimously, by the National Governors Conference in 1969;
		Whereas the CSO held its first meeting in Savannah,
			 Georgia, in January 1970;
		Whereas the CSO will celebrate its 40th anniversary in
			 Monterey, California, in October 2010;
		Whereas the CSO was empowered to contribute to the
			 development and operation of the National Coastal Zone Management Program,
			 established by the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et
			 seq.);
		Whereas the CSO is a nonpartisan organization, comprised
			 of economically, environmentally, geographically, and socially diverse States,
			 territories, and commonwealths;
		Whereas the CSO serves as a communicator for the governors
			 to Congress and the executive branch on coastal, ocean, and Great Lakes policy,
			 programs, and affairs; and
		Whereas the States, territories, and commonwealths have a
			 responsibility to work with the Federal Government to manage and conserve the
			 public trust in coastal and ocean ecosystems and the quality of life in coastal
			 communities for the benefit of current and future generations: Now, therefore,
			 be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 40th anniversary of the Coastal States Organization; and
			(2)supports the role
			 of States, territories, and commonwealths in the stewardship of coastal, ocean,
			 and Great Lakes resources.
			
